Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed 10/12/2021.  Claims 21-40 are pending and new.  Claims 21 (a method), 29 (a machine), and 37 (a machine) are independent.

Response to Arguments
Applicant’s arguments, see pager 10, filed 10/12/2021, with respect to the previous rejection(s) of claim(s) 1 under Fong-Jones, Faaborg, and Litva have been fully considered and are persuasive.  Fong-Jones, Faaborg, and Litva does not disclose permitting, by the system, the second application program to invoke the system function when the first application program exits running.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al., US 2013/0305259 (filed 2013-04) in view of Faaborg et al., US 8,595,489 (filed 2012-11).

Claim interpretation:
“Permitting, by the system, the second application program to invoke the system function when the first application program exits running.”


When use of a resource by one program is conditioned by use of a resource by another program it is termed a mutex, for mutual exclusion. 

Several references where one application controls the permissions of another are included in the record, e.g. Fong-Jones, US 8,6565,465.  However, as the claims and remarks place emphasis on conditioning access on an application exiting, the claims are directed to a mutex.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 27, 29, 30, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier et al., “I Am Trying to Skype and My Computer Is Blocking My Webcam” in view of Official Notice.

As to claims 21 and 29, Poirier discloses the method/machine comprising:
… 
running the first application program; (“Skype may not be able to access your webcam because other programs are using it.” Poirier)
acquiring, by a system of the terminal device, configuration information, wherein the configuration information corresponds to a system function and the first application program; (“Skype may not be able to access your webcam because other programs are using it.” Poirier)
forbidding, by the system, a second application program from invoking the system function when the first application program is running according to the configuration information, …; and (“Skype may not be able to access your webcam because other programs are using it.” Poirier)
permitting, by the system, the second application program to invoke the system function when the first application program exits running. (“Some programs such as browsers, instant messengers and video editing software may be accessing your webcam even if you are not actively using it through them, so close them even if you don't think they are the cause of the problem.” Poirier).

Poirier does not disclose:
obtaining an installation package of a first application program; 
installing the first application program; 
wherein the second application program is installed in the terminal device



A person of ordinary skill in the art before the effective filing date of the claimed invention would have obtained installation packages and installed programs such as Skype, web browsers, instant messengers and video editing software to communicate, retrieve information, and otherwise utilize their computer to perform desired tasks.  

As to claims 22 and 30, Poirier discloses: 
Wherein the second application program is an application program of a plurality of application programs in the terminal device other than the first application program.
(“Skype may not be able to access your webcam because other programs are using it.” Poirier)

As to claims 27 and 35, Poirier discloses: 
When the first application program is in a running state, the terminal device to be in a first mode. (“Some programs such as browsers, instant messengers and video editing software may be accessing your webcam even if you are not actively using it through them, so close them even if you don't think they are the cause of the problem.” Poirier).


Claim 21, 22, 25-30, and 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2013/0305259 (filed 2013-04) in view of Faaborg et al., US 8,595,489 (filed 2012-11).
As to claims 21 and 29, Wang discloses a method/machine comprising:
(regarding the processor and memory of claim 29, see Wang ¶ 7 discussing a CPU and memory)
…
running the first application program; (“During an initialization procedure of each process, the system designates a corresponding identification to the process for marking the process. A process is a program having independent functionality and is associated with a single operation of a particular data set, and is regarded as an independent unit for system resource allocation and scheduling.” Wang ¶ 56)
acquiring, by a system of the terminal device, configuration information, wherein the configuration information corresponds to a system function and the first application program; (“In step S302, the entry program drv_entry of the driver API determines whether the current process requiring access to the hardware device has obtained the mutex.” Wang ¶ 122. The system function being the driver API and the configuration information being the mutex. The program obtaining the “mutex” in step s305 in ¶ 125)
forbidding, by the system, a second application program from invoking the system function when the first application program is running according to the configuration information, …; and (“In step S303, it is determined whether a current TID and a TID having obtained the mutex are the same.” Wang ¶ 123. “In step S304, delay occurs until the current TID has obtained the mutex” Wang ¶ 124)


Wang does not disclose:
obtaining an installation package of a first application program; 
installing the first application program; 
wherein the second application program is installed in the terminal device

Faaborg discloses: 
obtaining an installation package of a first application program; (“an Android application package file (APK) is the file format used to distribute and install application software and middleware onto Google's Android operating system.” Faaborg col. 3, ln. 11.
“An APK file may contain individual files such as: 1) an AndroidManifest.xml file, which is a Manifest file that describes the name, version, access rights, and referenced library files for the application” Faaborg col. 3, ln. 24.

installing the first application program; (Faaborg col. 3, ln. 11.)
wherein the second application program is installed in the terminal device 
 (“It is important that users comprehend what permissions they are granting to an application during installation….. Consent to permissions may be granted at install time” Faaborg col. 2, ll. 46-65.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Wang with Faaborg by utilizing the install package and permission declaration install mechanisms of Faaborg to install software in the system of Wang.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Wang with Faaborg in order to allow users to install new software and to comprehend the permissions granted to said software (Faaborg col. 2, ln. 46).

As to claim 37, Wang discloses a machine comprising:
obtaining an installation package of a first application program; 
installing the first application program;
running the first application program; (“During an initialization procedure of each process, the system designates a corresponding identification to the process for marking the process. A process is a program having independent functionality and is 
…
 and wherein the first permission includes disabling information; (“In step S302, the entry program drv_entry of the driver API determines whether the current process requiring access to the hardware device has obtained the mutex.” Wang ¶ 122. The system function being the driver API and the configuration information being the mutex. The program obtaining the “mutex” in step s305 in ¶ 125)
controlling, by the system and according to the configuration information, access to the system function while the first application program is running by: 
… and 
forbidding, by the system and according to the disabling information of the first permission and independent of … and a second application program, the second application program from invoking the system function while the first application program is running, (“In step S303, it is determined whether a current TID and a TID having obtained the mutex are the same.” Wang ¶ 123. “In step S304, delay occurs until the current TID has obtained the mutex” Wang ¶ 124) …
exiting running the first application program; and  (“In step S406, driver information of the process is cleared to exit the program process termination function Drv_atexit.” )
permitting, by the system and according to the second permission, the second application program to invoke the system function when the first application program exits running. (“In step S401, the program process termination function Drv_atexit is 

Wang does not disclose:
obtaining an installation package of a first application program; 
installing the first application program;
acquiring configuration information corresponding to a first permission, wherein the configuration information corresponds to a system function and the first application program,
permitting, by the system and according to the first permission, the first application program to access the system function;
a second permission corresponding to the system function 
wherein the second application program is installed in the terminal device;

Faaborg discloses:
obtaining an installation package of a first application program; 
 (“an Android application package file (APK) is the file format used to distribute and install application software and middleware onto Google's Android operating system.” Faaborg col. 3, ln. 11.

“The Manifest file identifies any user permissions the application requires, such as Internet access or read-access to the user's contacts. The Manifest file may also declare the minimum API level required by the application” Faaborg col. 3, ln. 39.)
installing the first application program; (Faaborg col. 3, ln. 11.)
acquiring configuration information corresponding to a first permission, wherein the configuration information corresponds to a system function and the first application program, (“The Manifest file identifies any user permissions the application requires, such as Internet access or read-access to the user's contacts. The Manifest file may also declare the minimum API level required by the application” Faaborg col. 3, ln. 39.)
permitting, by the system and according to the first permission, the first application program to access the system function; (“The Manifest file may declare hardware and software features used or required by the application, such as a camera, Bluetooth services, or a multi-touch screen.”  Faaborg col. 3, ln. 43. “each application, by default, has access only to the components that it requires to do its work and no more.” Faaborg col. 4, ln. 5).
a second permission corresponding to the system function (“The Manifest file may declare hardware and software features used or required by the application, such as a camera, Bluetooth services, or a multi-touch screen.”  Faaborg col. 3, ln. 43. The permission to use the API given at install of the second application)
wherein the second application program is installed in the terminal device; (“It is important that users comprehend what permissions they are granting to an application during installation….. Consent to permissions may be granted at install time” Faaborg col. 2, ll. 46-65.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Wang with Faaborg by utilizing the install package installation and the permissions of Faaborg to install and manage software access to the system of Wang.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Wang with Faaborg in order to allow users to install and provide limited system access to new software in a manner that allows the user to comprehend the permissions granted to said software (Faaborg col. 2, ln. 46).


	As to claims 22, 30, and 38, Wang in view of Faaborg discloses the method/machine/machine of claims 21, 29, and 37 and further discloses:
wherein the second application program is an application program of a plurality of application programs in the terminal device other than the first application program. (see Wang figures 5 and 6)

As to claims 25, 33, and 39, Wang in view of Faaborg discloses method/machine/machine of claims 21, 29, and 37 and further discloses:


As to claims 26, 34, and 40, Wang in view of Faaborg discloses the method/machine/machine of claims 21, 29, and 37 and further discloses:
wherein forbidding the second application program from invoking the system function comprises 
forbidding invoking an application programming interface (API) corresponding to the system function (“The first process utilizes the hardware device via at least one application programming interface (API).” Wang ¶ 23) in response to running the first application program. (“In step S302, the entry program drv_entry of the driver API determines whether the current process requiring access to the hardware device has obtained the mutex.” Wang ¶ 122. The system function being the driver API and the configuration information being the mutex. The program obtaining the “mutex” in step s305 in ¶ 125)

As to claims 27 and 35, Wang in view of Faaborg discloses the method/machine of claims 21 and 29 and further discloses:
further comprising enabling, when the first application program is in a running state, the terminal device to be in a first mode. (“In step S305, the TID having obtained 

As to claims 28 and 36, Wang in view of Faaborg discloses the method/machine of claims 21 and 29 and further discloses:
wherein after acquiring the configuration information (“It is important that users comprehend what permissions they are granting to an application during installation….. Consent to permissions may be granted at install time” Faaborg col. 2, ll. 46-65.), … corresponding to forbidding the second application program from invoking the system function in response to running the first application program (“The first process utilizes the hardware device via at least one application programming interface (API).” Wang ¶ 23), and wherein the first permission is less than a highest level permission. (“The Manifest file identifies any user permissions the application requires, such as Internet access or read-access to the user's contacts. The Manifest file may also declare the minimum API level required by the application” Faaborg col. 3, ln. 39. Access to contacts and the other permissions explicitly described in Faaborg are not a highest level permission in Android.)

Wang in view of Faaborg, as combined in claim 21 does not disclose: 
the system function invoking method further comprises obtaining a first permission 


the system function invoking method further comprises obtaining a first permission (“The Manifest file may declare hardware and software features used or required by the application, such as a camera, Bluetooth services, or a multi-touch screen.”  Faaborg col. 3, ln. 43. “each application, by default, has access only to the components that it requires to do its work and no more.” Faaborg col. 4, ln. 5).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Wang in view of Faaborg by allowing permissioned API access to functions based on the permissions granted in the manifest of Faaborg.  It would have been obvious to a person of ordinary skill in the art to further combine Wang in view of Faaborg with Faaborg by allowing applications access to API functions for which the permissions have been granted at install. 



Claim 23, 24, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2013/0305259 (filed 2013-04) in view of Faaborg et al., US 8,595,489 (filed 2012-11), and Roesner et al., US 2013/0205385 (filed 2012-02).

	As to claims 23 and 31, Wang in view of Faaborg discloses the method/machine of claims 21 and 29 and further discloses:

…
forbidding subsequent invocation of the system function by the second application program when the second application program has not invoked the system function (“In step S303, it is determined whether a current TID and a TID having obtained the mutex are the same.” Wang ¶ 123. “In step S304, delay occurs until the current TID has obtained the mutex” Wang ¶ 124) or when the second application program has invoked the system function and the system function is currently not in the invoked state. 

Wang in view of Faaborg does not disclose:
ending an invocation of the system function by the second application program when the second application program has invoked the system function and the system function is currently in an invoked state of being invoked by the second application program; and 

Roesner discloses:
(“associated resource monitor may represent system-level functionality which mediates access to at least one system-level resource, such as a camera, a printer, a location device, message-sending functionality” Roesner ¶ 10) 
ending an invocation of the system function by the second application program when the second application program has invoked the system function and the system 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Wang in view of Faaborg with Roesner by providing the functionality to revoke permissions granted to an application even if those permissions were in use during application runtime.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the permission revocation of Roesner in the system of Wang in view of Faaborg in order to allow applications to access resources using permissions that are narrowly tailored (Roesner ¶ 13) and revocable, thereby not granting permissions indefinitely (Roesner ¶¶ 83 and 155) after the user’s intended use has been accomplished.


As to claims 24 and 32, Wang in view of Faaborg discloses the method/machine of claims 21 and 29 and further discloses:
wherein forbidding the second application program from invoking the system function comprises: 
…
or when the second application program has invoked the system function and the system function is currently not in the invoked state.

Wang in view of Faaborg does not disclose;
suspending an invocation of the system function by the second application program when the second application program has invoked the system function and the system function is currently in an invoked state of being invoked by the second application program; and 

Roesner discloses:
(“associated resource monitor may represent system-level functionality which mediates access to at least one system-level resource, such as a camera, a printer, a location device, message-sending functionality” Roesner ¶ 10) 
suspending an invocation of the system function by the second application program when the second application program has invoked the system function and the system function is currently in an invoked state of being invoked by the second application program; and (“the access system 100 can also permit a user to expressly revoke any type of extended permission granted to the application 202, regardless of 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Wang in view of Faaborg with Roesner by providing the functionality to revoke permissions granted to an application even if those permissions were in use during application runtime.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the permission revocation of Roesner in the system of Wang in view of Faaborg in order to allow applications to access resources using permissions that are narrowly tailored (Roesner ¶ 13) and revocable, thereby not granting permissions indefinitely (Roesner ¶¶ 83 and 155) after the user’s intended use has been accomplished.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Mathur et al., US 2012/0209923, discloses implementing a mutex to regulate access to resources at runtime.
Park et al., US 5,941,975 discloses a latch for controlling access to a critical section of a program. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/           Examiner, Art Unit 2492